DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with applicant’s representative Daniel Ochoa on 09/07/2021.
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 12. (Currently Amended) A weight system configured to be received in a support tube in a butt section of a cue used in billiards games, the cuea butt section having a bore having a length extending throughout an entire length of the butt section from a first end to a second end, the second end located at a distal end of the cue opposite a tip of the cue and having threads; a support tube secured in the bore of the butt section and having a tube length coextensive with the length of the bore, a carrier having a length extending from a first end to a second end the length of the carrier being coextensive with a length of the support tube and the butt section from a first end to a second end; one or more weights slidably supported on the carrier; two or more support washers slidably supported on the carrier; a butt plate secured to the first end of the carrier, the butt plate having a first end and a second end and including an opening extending from the fist end to the second end, the opening having a circular cross section at a second end for receiving the carrier of the weight system; wherein the reference designation system extends the length of the carrier, the reference designation system establishing a neutral or standard location for the one or more weights and two or more support washers along the carrier; and wherein the one or more weights and the two or more washers may be adjusted to different locations along the length of the carrier based on the reference designation system.

Allowable Subject Matter
Claims 1-8, 10-16, 18, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record (Liebl (20120190467), Voden (6939237), Molis (3372932), Owen (20090111595), Boeckenhaupt (5465967), Laube (3232613), Cheng (20050079925), Jung (20060264266), Kuo (20050043107)) does not teach the recitation in claim 1 of “a support tube secured in the bore of the butt section, having a tube length coextensive with the length of the bore and having a circular cross section; a weight system removably insertable into the support tube, the weight system including a carrier having a carrier length coextensive with the length of the butt section and the support tube from a first end to a second end,” and the recitation in claim 12 of “a support tube secured in the bore of the butt section and having a tube length coextensive with the length of the bore, a carrier having a length extending from a first end to a second end and including a reference designation system, the length of the carrier being coextensive with a length of the support tube and the butt section from a first end to a second end.” The claim recitation of “a support tube secured in the bore of the butt section and having a tube length coextensive with the length of the bore” is critical as the support tube is securely located in the bore. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711  
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711